Citation Nr: 1402517	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  09-13 102	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for gastritis.

2.  Entitlement to service connection for a disability manifested by testicular swelling, skin ulcerations, body temperature changes, and syncope, including as due to herbicide exposure.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from June 1965 to July 1968.  He had additional U.S. Naval Reserve service from April 1964 to June 1964 and unverified U.S. Air Force Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied, in pertinent part, the Veteran's claims of service connection for a disability manifested by testicular swelling, skin tags, skin ulcerations, body temperature changes, and syncope, including as due to herbicide exposure (which was characterized as a claim of service connection for Agent Orange exposure), and entitlement to a disability rating greater than 10 percent for gastritis.  A Central Office Board hearing was held at the RO in November 2012 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, to include the Veteran's November 2012 Board hearing testimony, the Board has characterized the issues on appeal as stated on the title page of this decision.

The Board notes that the Veteran's claims file was transferred permanently from the RO in Roanoke, Virginia, to the RO in Baltimore, Maryland, in April 2012, when he moved to the jurisdiction of the latter RO.  It appears that the Veteran has moved since April 2012 and now resides within the jurisdiction of the RO in Wilmington, Delaware.  Accordingly, the Board finds that the RO in Wilmington, Delaware, has jurisdiction in this appeal.  The Veteran is advised that it is his responsibility to keep VA informed of any future changes to his mailing address.

The Board also notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The Veteran testified before the Board in November 2012 that he is not employable by reason of his service-connected disabilities.  In light of Rice, this claim is addressed in the REMAND portion of the decision below.

Although his November 2012 Board hearing testimony is not a model of clarity, the Veteran testified that he was seeking service connection for a gastrointestinal disability other than gastritis in addition to an increased rating for his service-connected gastritis.  Having reviewed the Veteran's hearing testimony, the Board finds that this issue has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ) (in this case, the RO in Wilmington, Delaware).  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ (in this case, the RO in Wilmington, Delaware) for appropriate action.

The Veteran also testified before the Board in November 2012 that at least one of his children was born with spina bifida allegedly due to his in-service herbicide exposure.  A review of the Veteran's claims file shows that a claim of entitlement to compensation for spina bifida was filed by his ex-wife in May 2006 and apparently was adjudicated by the RO in Denver, Colorado, in October 2007.  (The Board notes parenthetically that there are no documents pertaining to this adjudication currently associated with the claims file.)  Having reviewed the record evidence, to include the Veteran's November 2012 Board hearing testimony, the Board finds that a request to reopen a previously denied claim of entitlement to compensation for spina bifida has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ) (in this case, the RO in Denver, Colorado).  Therefore, the Board also does not have jurisdiction over this claim and it is referred to the AOJ (in this case, the RO in Denver, Colorado) for appropriate action.  

The appeal is REMANDED to the RO in Wilmington, Delaware, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he incurred a disability manifested by testicular swelling, skin ulcerations, body temperature changes, and syncope during active service, including as a result of in-service herbicide exposure.  He has asserted repeatedly that he was exposed to herbicides while loading 55-gallon drums of Agent Orange aboard aircraft while assigned to Eglin Air Force Base between August 1965 and February 1968.  He also contends that his service-connected gastritis is more disabling than currently evaluated.  He further contends that his service-connected disabilities preclude him from employment, entitling him to a TDIU.

The Board notes initially that the Veteran testified in November 2012 that there were additional VA outpatient treatment records which had not yet been obtained or associated with his claims file.  He specifically testified that he had been treated at the VA Medical Center in Washington, D.C., for his claimed disabilities since 2004 or 2005.  See Board hearing transcript dated November 21, 2012, at pp. 12-13.  A review of the Veteran's claims file and Virtual VA paperless claims file shows that, to date, no records from the VA Medical Center in Washington, D.C., have been obtained or associated by the RO.  The United States Court of Appeals for Veterans Claims (Court) has held that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, on remand, the Veteran's updated VA treatment records should be obtained, to include any records which may be available from the VA Medical Center in Washington, D.C., dated since January 1, 2004.

With respect to the Veteran's increased rating claim for gastritis, the Board notes that the Veteran failed to report for his most recent VA examination in May 2012.  A review of the claims file shows that the VA examination notice letter was sent to the Veteran at a mailing address in Maryland.  The Veteran subsequently testified before the Board in November 2012 that he had not received this VA examination notice and could not have reported to the VA Medical Center where it was scheduled because he had moved to Delaware.  He also testified that he would be willing to report for another VA examination.  See Board hearing transcript dated November 21, 2012, at pp. 16-17.  As noted in the Introduction, the Veteran's claims file has been transferred permanently to the jurisdiction of the RO in Wilmington, Delaware, because that is the nearest RO to his current mailing address of record.  Given the foregoing, the Board finds that the Veteran has presented good cause for his failure to report for VA examination in May 2012.  See 38 C.F.R. § 3.655 (2013).  The Board also finds that, on remand, after confirming his current mailing address of record, the RO/AMC should schedule the Veteran for appropriate examination to determine the nature and severity of his service-connected gastritis.

With respect to the Veteran's TDIU claim, he contends his service-connected gastritis, a service-connected laparotomy scar, and a gastrointestinal disability other than gastritis all have contributed to his unemployability.  See Board hearing transcript dated November 21, 2012, at pp. 19-20.  Because adjudication of the Veteran's increased rating claim for gastritis likely will impact adjudication of his TDIU claim, the Board finds that these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, adjudication of the Veteran's TDIU claim must be deferred pending adjudication of the increased rating claim for gastritis.

Finally, with respect to the Veteran's assertions that he was exposed to herbicides (Agent Orange) during active service, the Board again notes that he testified in November 2012 that he was "soaked" in Agent Orange twice a day when it spilled from 55-gallon drums that he was responsible for loading on to aircraft for shipment to Vietnam while he was stationed at Eglin Air Force Base.  See Board hearing transcript dated November 21, 2012, at pp. 4-6.  He also testified that, immediately following this alleged in-service herbicide exposure, he had emergency surgery due to unexplained spasms.  Id., at pp. 6-7.  He testified further that he had been in a coma for several days after this surgery.  Id., at pp. 7.  

The Board notes that the record evidence includes information dated in September 2003 from the Department of Defense (DoD) concerning the use and storage of Vietnam-era herbicides, a copy of which the Veteran submitted when he filed his claims in March 2007.  A review of this information indicates that, in September 2003, DoD disclosed that multiple herbicides (Agent Orange, Agent Purple, Agent White, and Agent Blue) had been tested in a 2-square mile test area at Eglin Air Force Base between 1962 and 1970.  Two trials of several herbicides were conducted at Eglin Air Force Base in November and December 1952 by the U.S. Army Chemical Corps.  There subsequently was a "spread factor study" of several herbicides, to include Agent Orange, conducted by the U.S. Army at Eglin Air Force Base from June 11, 1968, to September 12, 1968, "to correlate the spherical drop sizes" of these herbicides.  This study involved use of a "spinning cup drop generator."  

The Veteran's available service personnel records show that he served in the U.S. Air Force from June 1965 to July 1968 and his Air Force military occupational specialty (MOS) was passenger and household goods specialist.  These records also show that he worked as a baggage clerk at Eglin Air Force Base between August 1965 and March 1968 tracking baggage, other household goods, and the personal effects of airmen assigned to that facility.  The Veteran's available service treatment records show that he was hospitalized for 14 days in July 1966 following complaints of stomach cramps.  While hospitalized, he had a laparotomy which healed.  He was transferred on post-operative day 6 to a different medical ward for treatment of postoperative pneumonia which was treated with an 8-day course of antibiotics.  The Veteran subsequently was discharged to full duty.  

Having reviewed the evidence currently of record, the Board concludes that the Veteran was not exposed to herbicides at any time during active service.  The Board acknowledges initially that the Veteran was stationed at Eglin Air Force Base during the time period when multiple herbicides (Agent Orange, Agent Purple, Agent White, and Agent Blue) were tested in a 2-square mile test area.  A review of his service personnel records does not support a finding that he participated in any such testing, however.  The Board also finds the Veteran's assertions that he was responsible for loading 55-gallon drums containing herbicides (Agent Orange) aboard aircraft bound for Vietnam and was "soaked" in Agent Orange twice a day while performing this duty to be inconsistent with the facts and circumstances of his active service as a passenger and household goods specialist while stationed at Eglin Air Force Base.  As noted above, the Veteran's service personnel records show that he worked as a baggage clerk at Eglin Air Force Base between August 1965 and March 1968 tracking baggage, other household goods, and the personal effects of airmen assigned to that facility.  It seems highly unlikely that a passenger and household goods specialist would handle herbicides as part of his in-service duties.  The Board finally finds the Veteran's assertion that, following his alleged in-service herbicide exposure while handling 55-gallon drums containing Agent Orange, he had emergency surgery and ended up in a coma for several days to be less than credible because it is not consistent with the information found in his available service treatment records.  As noted, these records show only that the Veteran was hospitalized in July 1966 and had a laparotomy in July 1966 following complaints of stomach cramps.  He also was treated successfully for postoperative pneumonia during this hospitalization.  At this time, the Board finds that the Veteran's lay statements and hearing testimony concerning his alleged in-service herbicide exposure is not credible such that no further development on herbicide exposure is warranted.  The Board, of course, may change this factual finding if additional, persuasive evidence is submitted.

Accordingly, the case is REMANDED for the following action:

1.  After confirming the Veteran's current mailing address, provide the Veteran notice of the criteria for establishing entitlement to TDIU.  Additionally, ask him to identify all VA and non-VA clinicians who have treated him for his service-connected gastritis in recent years.  Ask him to identify all VA and non-VA clinicians who have treated him for a disability manifested by testicular swelling, skin ulcerations, body temperature changes, and syncope, since his service separation.  Obtain all VA treatment records which have not been obtained already, to include any records which may be available from the VA Medical Center in Washington, D.C., dated since January 1, 2004.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate examination to determine the current nature and severity of his service-connected gastritis.  The claims file and a copy of this remand should be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected gastritis is chronic with small nodular lesions and symptoms, chronic with multiple small eroded or ulcerated areas and symptoms, or chronic with severe hemorrhages or large ulcerated or eroded areas.  A complete rationale must be provided for any opinions expressed.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

